Case 2:21-cv-04002-JWH-SHK Document 42 Filed 09/07/21 Page 1 of 2 Page ID #:30



                                                                        JS-6
  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12   ROBERT CHUCKU WHITE,                    Case No. 2:21-cv-04002-JWH (SHK)

 13                           Petitioner,
                                              JUDGMENT
 14                     v.

 15   S.W. PHELPS, Warden,
 16                          Respondent.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:21-cv-04002-JWH-SHK Document 42 Filed 09/07/21 Page 2 of 2 Page ID #:31




  1         Pursuant to the Order Accepting Findings and Recommendation of United
  2   States Magistrate Judge,
  3         It is hereby ORDERED, ADJUDGED, and DECREED that this action is
  4   DISMISSED with prejudice.
  5         IT IS SO ORDERED.
  6
      Dated: September 7, 2021
  7
                                         HONORABLE JOHN W. HOLCOMB
  8                                      United States District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                         2
